People v Lewis (2018 NY Slip Op 08757)





People v Lewis


2018 NY Slip Op 08757


Decided on December 20, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2018

Richter, J.P., Manzanet-Daniels, Tom, Gesmer, Kern, JJ.


7919 2549/15

[*1]The People of the State of New York, Respondent,
vShayne Lewis, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Daniel R. Lambright of counsel), for appellant.
Shayne Lewis, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (John T. Hughes of counsel), for respondent.

Judgment, Supreme Court, New York County (Maxwell Wiley, J.), rendered January 7, 2016, convicting defendant, upon his plea of guilty, of attempted assault in the first degree, and sentencing him to a term of four years, unanimously affirmed.
We perceive no basis for reducing the sentence.
Defendant's pro se claims are unreviewable on the existing record or foreclosed by his guilty plea.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 20, 2018
CLERK